       Case 5:19-cv-00180-DPM Document 50 Filed 11/20/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

LYNNEL WATKINS                                               PLAINTIFF

v.                     No. 5:19-cv-180-DPM-BD

ATKINS, Building Major,
Pine Bluff Unit                                            DEFENDANT

                                ORDER
     Unopposed recommendation, Doc. 49, adopted.             FED.   R.   CIV.

P. 72(b) (1983 addition to advisory committee notes). Atkins's motion
to dismiss, Doc. 46, granted.     Watkins's remaining claims will be
dismissed without prejudice based on his failure to prosecute this
lawsuit.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
